KELLEY, Judge,
dissenting.
I respectfully dissent. It is axiomatic that PERA must be construed as intending to favor the public interest and I believe that the majority’s construction is clearly in conflict with this mandate. State College Education Association v. Pennsylvania Labor Relations Board, 9 Pa.Cmwlth. 229, 306 A.2d 404 (1973), remanded, 461 Pa. 494, 337 A.2d 262 (1975).
As correctly pointed out by the majority, one of the stated purposes of PERA is to grant to public employees the right to organize and choose freely their representatives. Section 101, 43 P.S. § 1101.101. To enable public employees to freely choose their representatives, section 603, 43 P.S. § 1101.603, of PERA permits public employees to notify their public employer that thirty percent or more in an appropriate unit desire to be exclusively represented for collective bargaining purposes by a designated representative and request the public employer to consent to an election.1
However, despite the fact that public employees are permitted to file a rival representation petition, the majority concludes that section 603 is inconsistent with the valid and operative provisions of the 1961 ordinance, because section 2003 evidences an intent to preserve the exclusive relationship between AFSCME and the City beyond the expiration of the existing collective bargaining agreement. Accordingly, the majority’s holding results in the City’s employees being prohibited from filing a rival representation petition from now until the 1961 ordinance is rendered invalid by the City Council. This event may occur in the near future or never depending on the wishes of the City Council.
I believe that this construction of section 2003, 43 P.S. § 1101.2003, of PERA reflects a result that is absurd and contrary to legislative intent. While I recognize that we may not disregard the letter of a statute under the pretext of pursuing its spirit, 1 Pa.C.S. § 1921(b), this prohibition, is subject to a narrow exception where strict “application of the statute as written will produce a result ‘demonstrably at odds with the intentions of its drafters.’ ” Philadelphia Suburban Corporation v. Commonwealth, 144 Pa.Cmwlth. 410, 601 A.2d 893, 899 n. 2 (1992),2 vacated on other grounds, 535 Pa. 298, 635 A.2d 116 (1993). It is clear, as evidenced by the statutory language of section 101 of PERA, that the drafters intended to accomplish the overall policy of PERA to promote orderly and constructive relationships between all public employers and their employees by, inter alia, granting to the public employees the right to organize and choose freely their representatives. 43 P.S. § 1101.101.
The majority’s construction of section 2003 mandates that the City’s public employees covered by the 1961 ordinance will never be able to freely choose another bargaining representative unless City Council acts to rescind the 1961 ordinance. This results in a deprivation of the public employees’ rights under PERA and an enhancement of the City’s rights as a public employer.
In effect, the majority’s construction of PERA results in the employees losing the right to organize and choose freely their *465representatives and gives that choice to the City. This absurd result is demonstrably at odds with the stated intention of the General Assembly. Therefore, I believe that the correct interpretation of section 2003 is that, upon the passage of PERA in 1970, the General Assembly intended to continue the life of the then existing labor contract through formal exclusionary recognition.
I further believe that this interpretation does not render section 2003 mere surplus-age due to the existence of two other “grandfathering” provisions in PERA. See sections 602(b) and 904, 43 P.S. §§ 1101.602(b); 1101.904. Section 602(b), 904, and 2003 each pertain to a specific subject matter. Section 602(b) governs recognition and jointly requested certification; section 904 governs existing agreements and provisions inconsistent with PERA; and section 2003 governs specifically the Philadelphia ordinance.
The workers of this Commonwealth fought diligently to earn the rights that PERA has bestowed upon them particularly the right to choose freely a bargaining representative whom those employees believe is best suited to protecting the workers’ rights. By virtue of the passage of PERA, these workers include the public employees covered under the City’s 1961 ordinance. Accordingly, a public employee’s right to choose freely a bargaining representative that has been statutorily set forth in the provisions of PERA must be afforded to those employees excluded from exercising that right by the majority’s holding in this case. To hold otherwise flies in the face of the public interest that PERA was enacted to protect.
Therefore, I would hold that the PLRB has jurisdiction in this matter, reverse the order of the board, and remand this ease to the PLRB with instructions to hold an evi-dentiary hearing on the Association’s rival representation petition.

. When a group of public employees wish to remove an organization as their exclusive bargaining representative, the public employees must file a rival representation petition. 43 P.S. § 1101.603. If an election conducted pursuant to the rival representation petition results in the rival organization being selected as the representative, the incumbent organization is displaced and the new organization is substituted as the unit’s exclusive representative. Commonwealth v. Pennsylvania Labor Relations Board, 64 Pa.Cmwlth. 525, 441 A.2d 470 (1982), affirmed in part, reversed in part on other grounds, 502 Pa. 7, 463 A.2d 409 (1983).


. Citing Demarest v. Manspeaker, 498 U.S. 184, 190, 111 S.Ct. 599, 603, 112 L.Ed.2d 608 (1991).